Citation Nr: 1822546	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-27 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to reimbursement for the expense of last sickness or burial.

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1945 to July 1947.  The Veteran died in October 2009 and the appellant is his surviving adult daughter.  

This appeal to the Board of Veteran's Appeals (Board) arose from a June 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont which denied entitlement to service connection for cause of death.  The appellant filed a timely notice of disagreement (NOD) and substantive appeal, via a VA Form 9.  

In November 2010, the appellant testified before a Decision Review Officer (DRO); a transcript of the hearing is associated with the claims file.  

In October 2013, the appellant requested a Board video-conference hearing.  However, in November 2013, she withdrew this hearing request.  See 38 C.F.R. § 20.704(e) (2017).  

The claims were remanded in September 2014 and June 2017 for further development.  For the reasons explained in the discussion below, the RO substantially complied with the Board's remand instructions.




FINDINGS OF FACT

1.  The appellant does not fall within any of the categories of persons eligible for benefits as an accrued benefits claimant or a substituted claimant and cannot be reimbursed for expenses of last sickness or burial because she has not provided sufficient information to warrant the award such reimbursement.

2.  The appellant, the Veteran's daughter, was born in 1953, and she did not become incapable of self-support prior to reaching the age of 18 years.  


CONCLUSION OF LAW

1.  The criteria for reimbursement of expense of last sickness or burial have not been met.  38 U.S.C. §§ 5121, 5121A (2012); 38 C.F.R. §§ 3.1000, 3.1010 (2017).

2.  The appellant is not a valid claimant for purposes of a claim for DIC based on the cause of the Veteran's death; the criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C. §§ 1110, 1310, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.312 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.   Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

As noted above in its June 2017 remand, the Board instructed that the appellant be notified to submit additional evidence in support of her claim, be placed on notice that she has been substituted as a claimant, adjudicate the cause of death claim on the basis that the appellant is not a proper claimant, and provide the appellant the opportunity to provide any evidence with respect to last sickness and burial expenses that she may have incurred with respect to the Veteran.  For the reasons indicated in the discussion below, the RO substantially complied with these instructions, and any noncompliance was not prejudicial to the appellant.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Neither the appellant nor her representative has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.


Reimbursement For Expense of Last Sickness or Burial

In November 2009, within a year of the Veteran's death in October 2009, the Veteran filed a claim for burial benefits that the RO also considered a claim for DIC based on the cause of the Veteran's death and for accrued benefits.  At that time, 38 U.S.C.A. § 5121A provided "those eligible for accrued benefits with the opportunity to procedurally be substituted for deceased claimants in pending claims, enabling the surviving accrued-benefits beneficiary to proceed in the place of the deceased claimant to the completion of the original claim."  Reliford v. McDonald, 27 Vet. App. 297, 302 (2015).  The subsequently enacted regulation provides that in lieu of a specific request to substitute, a claim for accrued benefits, survivors pension, or DIC by an eligible person in 38 C.F.R. § 3.1000(a)(1) to (5) is deemed to include a request to substitute if a claim for periodic monetary benefits is pending before the AOJ.  38 C.F.R. § 3.1010(c)(2).

At the time of his death, the Veteran had claims for increased ratings and service connection pending before the RO.  In its June 2017 remand, the Board indicated that the appellant had not been provided appropriate notice and that she could only proceed to recover money owed to the Veteran as either an accrued benefits claimant or a substituted claimant, but not both.  The Board therefore instructed the RO to provide appropriate notice and adjudicate the claims as either accrued benefits claims or with the appellant as a substituted claimant.  In the February 2018 SSOC, the RO indicated that it had mailed the appellant a letter regarding substitution.  It is not clear whether the RO adjudicated the claims as claims for service connection and increased ratings for purposes of accrued benefits or as claims in which the appellant was a substituted claimant.  However, any error in this regard is harmless, for the following reasons.

Whether a claimant seeks accrued benefits or benefits as a substituted claimant, he or she can only qualify for such benefits if they are an eligible person in 38 C.F.R. § 3.1000(a)(1) to (4).  As noted in connection with the denial of service connection for the cause of the Veteran's death below, the appellant does not meet the requirements of 38 C.F.R. § 3.1000(a)(1) to (4) because she is not the child, parent, or surviving spouse of the Veteran as those terms are defined in VA law and regulations.  In these circumstances, "only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial."  38 C.F.R. § 3.1000(a)(5).  See also 38 C.F.R. § 3.1010(g)(3) ("only so much of any benefits ultimately awarded may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial").

In order to reimburse a person for such expenses, the RO must be able to determine the amount of money that has been spent.  Pursuant to the Board's remand instructions, the RO sent a June 2017 letter requesting a detailed accounting as to the specific expenses that the appellant paid for the Veteran's last sickness.  The appellant responded in a July 2017 letter indicating the cost of the care for the Veteran, but it was not accompanied by documents verifying the nature and amount of the expenditures, such as bank statements or cancelled checks.  While the regulations do not specify the type of documents required to meet the criteria for reimbursement for the expense of last sickness or burial, 38 U.S.C. § 5121(c) places the burden on the claimant to produce the evidence necessary for VA to determine whether an award of benefits may be properly made to an accrued benefits claimant and 38 U.S.C. § 5121A(b) applies these requirements to substituted claimants.  Caranto v. Brown, 4 Vet. App. 516, 519 (1993).  Moreover, while the statutes do not specifically identify the kind of evidence required to establish entitlement, they leave this matter to VA's discretion for a case-by-case determination.  Id.  In this case, documents verifying the nature and amount of the expenses incurred by the appellant were not submitted, consistent with the guidelines indicated by the RO, such that reimbursement for the expense of last sickness or burial is warranted at this time.

For the reasons above, whether the appellant claims as an accrued benefits or substituted claimant, she is only entitled to those benefits that would reimburse her for the expenses of last sickness or burial of the Veteran.  Although the Veteran's claims pending at the time of death have not been adjudicated, given that the RO has not been provided specific and verifiable information as to the nature and amount paid by the appellant for the last sickness or burial of the Veteran, such adjudication would be moot as no benefit could be paid to the appellant at this time. Entitlement to reimbursement for the expense of last sickness or burial is therefore not warranted.

Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse, children, or parent of a veteran if the veteran died from a service-connected disability.  38 U.S.C. §1310 (2012).  38 C.F.R. § 3.5 similarly limits those who can claim service connection for the cause of the Veteran's death to "a surviving spouse, child or children, and parent or parent of a veteran.  The appellant is the daughter of the Veteran and therefore cannot claim as the surviving spouse of parent.  Moreover, the term "child" is specifically defined in VA laws and regulations.

A "child," means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  See 38 U.S.C. §101 (4); 38 C.F.R. §3.57 (a). 

The focus must be on the claimant's condition at the time of his 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  If a finding is made that a claimant was permanently incapable of self-support as of his 18th birthday, evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.   

In this case, the appellant did not present evidence establishing that she was permanently incapable of self-support as of her 18th birthday.  A copy of the appellant's birth certificate is not available.  However, the remaining evidence shows that she was born in 1953, making her approximately 65 at the time of this decision.  The appellant makes no assertions and provides no evidence that she is permanently incapable of self-support as of her 18th birthday.  

In a December 2009 statement, the appellant reported that she was in deep depression and could not afford to hire anyone to help her.  She reported that she retired at the age of 56 to take care of her father, she lost 30 pounds, and she hurt her neck caring for him. 

In a July 2010 statement, she reported that she had to retire from her job after 35 years in order to take care of her father and that she planned on working until she was 65 or 70 years old.  She reported that she was on a very small income and spent most of her money caring for her dad.  She reported that she finished high school and went into a work study program in high school. 

During the November 2010 hearing before the DRO, the appellant reported that her mother died of breast cancer in 2004 and she was taking care of her father simultaneously for Parkinson's disease.  She reported that she had to leave her job because no one would give her any assistance for her father.  She also reported that she had obsessive compulsive disorder (OCD).  

In a November 2013 letter, the appellant reported that she lost her job to care for her father and she is unable to drive long distances due to her recurrent OCD.

The evidence weighs against a finding that the appellant is a "child" for VA purposes.  The appellant is over 18 years old.  Additionally, records show that she was not permanently incapable of self-support as she went to high school, graduated, and worked for 35 years following graduation.  She retired from her job to care for the Veteran.  Furthermore, as the appellant is approximately 65 years of age, completion of education or training does not apply.  As a finding has been made that the appellant was not permanently incapable of self-support as of her 18th birthday, evidence of the appellant's subsequent condition/s is not relevant.  Brown, 4 Vet. App. at 443.  

Because the appellant is not a "child" for VA purposes, she does not meet the threshold requirements as a claimant for cause of death benefits.  Entitlement to service connection for the cause of the Veteran's death must therefore be denied as a matter of law.

Conclusion

In reaching the above findings, the Board is sympathetic to the appellant, recognizing the care she provided for and efforts she has made on behalf of the Veteran, who served his country honorably.   However, the Board is bound by the laws and regulations that apply to veterans claims. 38 U.S.C. § 7104(c) (2012); 38 C.F.R. §§ 19.5, 20.101(a) (2017).  Those laws and regulations prohibit the payment of any benefits to the appellant at this time for the reasons indicated above.
	



ORDER

Entitlement to reimbursement for the expense of last sickness or burial is denied.

Entitlement to service connection for cause of death is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


